RESOLUCIÓN
Vista la moción en cumplimiento de orden presentada por el Sr. Ángel L. Marrero Figarella, el Tribunal se da por enterado.
Con relación a la explicación que nos ofrece el Sr. Ángel L. Marrero Figarella para no haber presentado su renun-cia de representación profesional en los casos que tenía pendiente al momento de ser suspendido de la profesión de abogado, cabe señalar que la Regla 14(o) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A,(1) no opera ex propio vigore ni releva al abogado desaforado de su deber de renunciar formalmente a la representación legal de clientes, tanto en el foro judicial como en los foros administrativos. Dicha regla tampoco lo releva de su deber de notificar a sus cliente sobre la renuncia presentada para *576que puedan tomar las medidas necesarias para salvaguar-dar sus derechos, incluyendo la contratación de nueva re-presentación legal. Deberá, además, poner a la disposición de éstos los expedientes de los casos. Véase, también, In re Siverio Orta, 117 D.P.R. 14, 19 (1986).
A tenor con lo antes expuesto, se le concede al señor Marrero Figarella el término de quince (15) días, contados a partir de la notificación de esta resolución, para cumplir con los deberes antes indicados. Dentro de ese mismo tér-mino deberá informar al Tribunal sobre su cumplimiento.

Notifíquese por fax y vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo

 “(o) El(la) Seeretario(a) notificará con copia de todas las providencias que adopte el Tribunal, al(a la) abogado(a) o al(a la) notario(a) involucrado y a la parte promovente de la queja. Cualquier decisión del Tribunal que imponga sanciones se notificará, además, a la Oficina de Administración de los Tribunales, al(a la) Secre-tario(a) de Justicia y al Colegio de Abogados de Puerto Rico. Si la sanción afectare en cualquier forma la capacidad del(de la) notario(a) para actuar como tal, se notificará también al(a la) Seeretario(a) de Estado y al(a la) Director(a) de la Oficina de Ins-pección de Notarías.” 4 L.P.R.A. Ap. XXI-A, R. 14(o).